Citation Nr: 1124585	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether reduction of the disability rating assigned to the Veteran's service-connected lumbar degenerative disc and joint disease from 40 percent to 20 percent disabling, from July 1, 2008 to June 14, 2009, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's service-connected lumbar degenerative disc and joint disease from 40 percent to 20 percent disabling, effective July 1, 2008.  

The Board notes that in a May 2010 rating decision, the RO granted a temporary total evaluation for the Veteran's service-connected back disability, effective June 15, 2009, based on surgical or other treatment necessitating convalescence, with a 40 percent disability evaluation thereafter, effective August 1, 2009.  As such, the Board has framed the issue as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the record reflects a procedural deficiency.  Review of the record shows that the Veteran requested a travel board hearing at the RO in his August 2009 substantive appeal.  The Board notes that the Veteran listed his address as a street address in Cedar Park, Texas.  

On September 24, 2009, the RO sent a letter to the Veteran acknowledging his request for a personal hearing before the Board.  The RO asked the Veteran to indicate if he still wished to have a Board hearing and if so, to select the type of hearing he desired and to return the form within 30 days of the date on the letter.  The Board notes that the RO addressed the letter to the Veteran at the stated above address.  Several days later, the Veteran returned the completed form, indicating his desire for a travel board hearing, with his return address as mentioned above.  

On February 18, 2011, the RO sent a letter to the Veteran informing him of his Board hearing scheduled on March 23, 2011; however, the RO listed the Veteran's address as P.O. Box in Hutto, Texas.  As a result, the Veteran failed to appear for his hearing on March 23, 2011.  

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of regularity that attends the administrative functions of the Government is applicable and that ordinarily it would be presumed that the RO provided the veteran with the February 2011 hearing notice unless rebutted by clear evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Court has declared that VA's use of an incorrect address constitutes the clear evidence needed to rebut the presumption that it properly notified the Veteran.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding that even an incorrect zip code on a VA mailing is clear evidence to rebut the presumption of regularity).  As the February 2011 hearing notice was sent to an incorrect address, which notably has not been used by the Veteran in any instance based upon a review of the claims file, the Board finds that the presumption of regularity has been rebutted and the Veteran was not provided with notice of his hearing pursuant to 38 C.F.R. § 20.704(b) (2010).  

Accordingly, due to the procedural error and the lack of any indication that the Veteran seeks to withdraw his request for a hearing, another hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Waco, Texas.  The Veteran and his representative should be notified of the date and time of the hearing.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



